DETAILED ACTION
	The Response filed 1 July 2022 has been entered.  Claims 1-3, 5, and 8-11 are pending with claims 8-11 being new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive for the following reasons in view of Grotloh (US 4,552,330), Golden (US 4,934,652), McEvoy et al. (US 2018/0320798), and Igawa et al. (US 2005/0145278).
The applicant argues with respect to claim 1 on pg. 9 of the Response that Grotloh fails to disclose a pipeline positioned upstream of a valve body to supply the air to the air inlet port, and thus, Grotloh also fails to disclose a pipeline leak portion provided at the pipeline, through which the air leaks to an outside.  However, Grotloh discloses in Fig. 5 a pipeline (comprising the conduit with orifice 431 and the connected conduit extending between valves 411, 413 and the pressure control space 21) positioned upstream of a valve body (comprising either of the inherent bodies of valve 441 and valve 451) to supply the air to the air inlet port, the pipeline having a pipeline leak portion 431, through which the air leaks to an outside (via the second control space 22 and relief conduit 45 in providing a dampening effect for the piston at the end of its movement, as disclosed in col. 9, line 51 – col. 10, line 4).
The applicant argues with respect to claim 8 on pg. 10 of the Response that the prior art lacks a first leak portion that is always open to the atmosphere regardless of air supplied into a first pressure control space.  However, Igawa teaches in Fig. 1 a first leak portion 14, 15 that is always open to the atmosphere regardless of air supplied into the first pressure control space (paragraph 54).  One having ordinary skill in the art would recognize that the orifice 14 in the first leak portion 14, 15 allows for pressure in the first control space to increase when fluid is supplied from the first inlet port 13 to move the diaphragm 8.  This configuration of ports for controlling the actuation of a diaphragm by Igawa is used to modify the ports 34, 38 disclosed in Fig. 1 of McEvoy for controlling a piston.
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 5, lines 2-3 it is suggested that “the pipeline” be further defined as the pipeline with the leak portion to distinguish it from the pipeline introduced in claim 1 as having the pipeline leak portion.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grotloh (US 4,552,330).
Regarding claim 1, Grotloh discloses in Fig. 5 a valve device, comprising: 
a first port 11 through which a temperature control fluid is introduced (wherein the fluid controlled by the valve element 50 is considered “a temperature control fluid” because it is able to transfer heat, such as with the valve device through which the fluid flows); 
a second port 12 through which the temperature control fluid introduced into the first port 11 is discharged; 
a piston 24 configured to be moved by a pressure to open or close a path connecting the first port 11 and the second port 12 (via closure member 13); 
a pressure control space 21 provided at one side of a moving direction of the piston 24 when the path is opened or closed; 
an air inlet port (comprising the port in body 10 that opens into chamber 21 and directly connected to valves 411, 413, and constriction 431) through which air (wherein the fluid intended to be handled by the claimed invention isn’t seen as being positively a part of the claim invention, nor does is it seen as defining over the structure or function of the prior art) is supplied into the pressure control space 21; and 
a leak portion 44 communicating with the pressure control space 21, and allowing the air supplied into the pressure control space 21 to leak therethrough, 
a pipeline (comprising the conduit with orifice 431 and the connected conduit extending between valves 411, 413 and the pressure control space 21) positioned upstream of a valve body (comprising either of the inherent bodies of valve 441 and valve 451) to supply the air to the air inlet port, the pipeline having a pipeline leak portion 431, through which the air leaks to an outside (via the second control space 22 and relief conduit 45 in providing a dampening effect for the piston at the end of its movement, as disclosed in col. 9, line 51 – col. 10, line 4),
wherein the leak portion 44 is provided at a side of the pressure control space 21 opposite from a side on which the air inlet port is provided, and 
a diameter of the leak portion 44 (specifically at constriction 442) is smaller than a diameter of the air inlet port.
Regarding claim 3, Grotloh discloses in Fig. 5 that there is another pressure control space 22 provided at another side of the moving direction of the piston 24 opposite from the one side at which the pressure control space 21 is provided, said another pressure control space 22 has another air inlet port (from valves 411, 413, and 421) and another leak portion 45.
Regarding claim 5, Grotloh discloses in Fig. 5 that the leak portion 44 is provided with a pipeline 44 communicating with the pressure control space 21, and one of an orifice 442, a check valve and a proportional valve is provided at the pipeline 44 (specifically an orifice 442).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 (alternatively: 1) are rejected under 35 U.S.C. 103 as being unpatentable over Golden (US 4,934,652) in view of Grotloh.
Regarding claim 1, Golden discloses in Figs. 1-6 a valve device, comprising: 
a first port (comprising a first side of bore 36)  through which a temperature control fluid is introduced (wherein the fluid controlled by the valve element 50 is considered “a temperature control fluid” because it is able to transfer heat, such as with the valve device through which the fluid flows); 
a second port (comprising a second side of bore 36) through which the temperature control fluid introduced into the first port is discharged; 
a piston 18 configured to be moved by a pressure to open or close a path connecting the first port and the second port (via valve element 50); 
a pressure control space 26 provided at one side of a moving direction of the piston 18 when the path is opened or closed; 
an air inlet port 14 through which air (wherein the fluid intended to be handled by the claimed invention isn’t seen as being positively a part of the claim invention, nor does is it seen as defining over the structure or function of the prior art) is supplied into the pressure control space 26; and 
a leak portion (comprising the port with relief valve V as disclosed in col. 8, lines 11-14) communicating with the pressure control space 26, and allowing the air supplied into the pressure control space 26 to leak therethrough (because the relief valve V relieves excessive pressure in the pressure control space 26 as disclosed in col. 8, lines 11-14), 
a valve body (comprising the inherent body of the relief valve V),
wherein the leak portion is provided at a side of the pressure control space 26 opposite from a side on which the air inlet port 14 is provided. 
Golden lacks a pipeline positioned upstream of the valve body to supply the air to the air inlet port, the pipeline having a pipeline leak portion, through which the air leaks to an outside, and a diameter of the leak portion is smaller than a diameter of the air inlet port.
With regard to the pipeline and pipeline leak portion, Grotloh teaches in Fig. 5 a pipeline (comprising the conduit with orifice 431 and the connected conduit extending between valves 411, 413 and the pressure control space 21) positioned upstream of a valve body (comprising either of the inherent bodies of valve 441 and valve 451, which are analogous to the relief valve V disclosed by Golden) to supply the air to the air inlet port, the pipeline having a pipeline leak portion 431, through which the air leaks to an outside (via the second control space 22 and relief conduit 45 in providing a dampening effect for the piston at the end of its movement, as disclosed in col. 9, line 51 – col. 10, line 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the valve device disclosed by Golden to include a pipeline and pipeline leak portion connected to the air inlet port to slowly allow pressure to build up on the side of the piston opposite from the pressure control space in which air is directly supplied to provide a dampening effect at the end of the piston’s movement to prevent damage, as Grotloh teaches (col. 9, line 51 – col. 10, line 4).  
With regard to the diameter of the leak portion, Grotloh teaches in Fig. 5 a leak portion 44 with a constriction 442 that has a smaller diameter than the inlet port (downstream from valves 411, 413).  The constriction 442 limits the amount of fluid that is relieved from the pressure control space 21 through the leak portion 44 to avoid pressure surges and dampen movement of the piston (col. 7, lines 10-14).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leak portion disclosed by Golden to have a portion with a smaller diameter than the air inlet port to avoid pressure surges and dampen movement of the piston, as Grotloh teaches (col. 7, lines 10-14).
Regarding claim 2, Golden discloses in Figs. 1-6 that when the air having a pressure larger than a pressure causing the piston 18 to be moved is supplied into the air inlet port 14, the leak portion (V) allows the air in the pressurePage 2 of 8Appl. No. 17/183,468Submission dated January 27, 2022Response to Office action dated October 28, 2021 control space 26 to leak therethrough while allowing a pressure within the pressure control space 26 to be maintained equal to or larger than the pressure causing the piston 18 to be moved (col. 8, lines 11-14).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McEvoy et al. (US 2018/0320798) in view of Igawa et al. (US 2005/0145278).
Regarding claim 8, McEvoy discloses in Fig. 1 a valve device, comprising: 
a first port 28 through which a temperature control fluid (wherein the fluid controlled by the valve element 20 is considered “a temperature control fluid” because it is able to transfer heat, such as with the valve device through which the fluid flows) is introduced; 
a second port 30 through which the temperature control fluid introduced into the first port is discharged; 
a piston (on the top of valve stem 16 and on which the biasing member 40 acts) configured to be moved by a pressure to open or close a path connecting the first port 28 and the second port 30; 
a first pressure control space (with which ports 34, 36 communicate) provided at a first side of a moving direction of the piston when the path is opened or closed; 
a first air inlet port 34 through which air (paragraph 25) is supplied into the first pressure control space; and 
a first leak portion 38 communicating with the first pressure control space, and allowing the air supplied into the first pressure control space to leak therethrough; 
wherein the first leak portion 38 is provided at a side of the first pressure control space opposite from a side on which the air inlet port 34 is provided.
McEvoy is silent with regard to where the fluid from the first leak portion goes, including whether the first leak portion is always open to the atmosphere regardless of air supplied into the first pressure control space.
Igawa teaches in Fig. 1 a diaphragm actuated valve device comprising a first pressure control space (with which ports 13, 15 communicate) provided at a first side of a moving direction of a diaphragm 8 when the path is opened or closed; a first air inlet port 13 through which air is supplied into the first pressure control space; and a first leak portion 14, 15 communicating with the first pressure control space, and allowing the air supplied into the first pressure control space to leak therethrough; wherein the first leak portion 14, 15 is provided at a side of the first pressure control space opposite from a side on which the air inlet port 13 is provided, and wherein the first leak portion 14, 15 is always open to the atmosphere regardless of air supplied into the first pressure control space (paragraph 54).  One having ordinary skill in the art would recognize that the orifice 14 in the first leak portion 14, 15 allows for pressure in the first control space to increase when fluid is supplied from the first inlet port to move the diaphragm 8.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first leak portion disclosed by McEvoy to always be open to the atmosphere regardless of air supplied into the first pressure control space, as Igawa teaches, because McEvoy is silent with regard to where the air from the first pressure control space can be exhausted, and exhausting air to the atmosphere is the simplest configuration because it doesn’t require additional parts.  Furthermore, the orifice in the first leak portion taught by Igawa allows for a simple to allow pressure to increase in the first control space when air is introduced from the first air inlet port, which McEvoy is silent to, compared to using a valve in the first leak portion, which comprises moving parts that are more susceptible to damage, ware, and failure with use.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McEvoy in view of Igawa as applied to claim 8 above, and further in view of Deaver (US 2017/0030473).
Regarding claims 9-10, McEvoy discloses in Fig. 1 that there is a second pressure control space (in the chamber with the biasing member 40) at a second side of the moving direction of the piston.  McEvoy lacks a second leak portion communicating with the second pressure control space and a second air inlet port through which air is supplied into the second pressure control space.
Deaver teaches in Fig. 1 a piston actuated valve device comprising first and second pressure control spaces 49, 48 on first and second sides of the moving direction of a piston 73, wherein leak portions 23, 24 respectively communicate with the pressure control spaces 49, 48.  Furthermore, each pressure control space 49, 48 respectively communicates with an inlet port, comprising either the supply ports with valves 22, 25 or the ports into the spaces 49, 48 from lines 17, 16, through which actuating fluid is supplied.  The valve element 4, stem 7, and piston 73 are biased by a weight 9 in one direction, but the leak portions 23, 24 and inlet ports communicate with the pressure control spaces 49, 48 to move the valve element 4, stem 7, and piston 73 in either direction (paragraphs 23-24), wherein the leak portions 23, 24 vent fluid from the side of the piston 73 opposite from the side to which fluid is supplied via the inlet ports.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve device in the combination of McEvoy and Igawa to include a second leak portion and second air inlet port that communicate with the second control space so the piston can be deliberately moved by the user in either direction, as Deaver teaches (paragraphs 23-24).  Furthermore, the actuation of the piston, including in the direction that the biasing force acts, allows for quicker and reliable movement of the piston and valve element compared to the biasing force because the biasing force and biasing element can diminish, wear, and fail with use.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited in claim 11, leak portions that respectively communicate with the two control spaces on opposite sides of the piston, wherein each leak portion is open to the atmosphere regardless of air supplied into the respective pressure control space.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753